         Case 1:20-cv-01287-CL        Document 10       Filed 01/12/21    Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION


ROBERT DENVER MAYS,                                                 Case No. 1:20 cv 01287-CL
                                                                                      ORDER
              Plaintiff,

       vs.

STATE OF CALIFORNIA,
STATE OF OREGON,

              Defendants.



AIKEN, Judge:

       Magistrate Judge Mark Clarke filed his Findings and Recommendation (“F&R”) (Doc. 8)

on October 14, 2020. The matter is now before me. See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72.

No objections have been timely filed. Although this relieves me of my obligation to perform a

de novo review, I retain the obligation to “make an informed, final determination.” Britt v. Simi

Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds, United

States v. Reyna-Tapia, 328 F.3d 1114, 1121–22 (9th Cir. 2003) (en banc). The Magistrates Act

does not specify a standard of review in cases where no objections are filed. Ray v. Astrue, 2012

WL 1598239, *1 (D. Or. May 7, 2012). Following the recommendation of the Rules Advisory



Page 1 – OPINION AND ORDER
         Case 1:20-cv-01287-CL         Document 10      Filed 01/12/21    Page 2 of 2




Committee, I review the F&R for “clear error on the face of the record[.]” Fed. R. Civ. P. 72

advisory committee’s note (1983) (citing Campbell v. United States District Court, 501 F.2d

196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002) (stating

that, “[i]n the absence of a clear legislative mandate, the Advisory Committee Notes provide a

reliable source of insight into the meaning of” a federal rule). Having reviewed the file of this

case, I find no clear error. The order dismissing the complaint for failure to state a claim on

August 17, 2020 (Doc. 6) is granted.

       Accordingly, I adopt Judge Mark Clarke’s F&R (Doc. 8).

       IT IS SO ORDERED.

       Dated this 12th day of January, 2021.



                                                                        /s/Ann Aiken
                                                              __________________________
                                                                        Ann Aiken
                                                                United States District Judge




Page 2 – OPINION AND ORDER
